 518DECISIONSOF NATIONALLABOR RELATIONS BOARDLutheran Welfare Services of IllinoisandChild CareDivision,Local No. 321 and LocalNo. 329,ServiceEmployees International Union,AFL-CIO, Peti-tioner.Case 13-RC-13370February 10, 1975DECISION AND ORDERBy ACTING CHAIRMAN FANNING ANDMEMBERSJENKINS,KENNEDY, AND PENELLOUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, twohearings were held before Hearing Officer PatriciaJames of the National Labor Relations Board.Following the hearings and pursuant to Section102.67 of the National Labor Relations Board Rulesand Regulations and Statements of Procedure, Series8, as amended, the case was transferred to the Boardfor decision. Briefs were filed by the Employer andthe Petitioner.The Board has reviewed the Hearing Officer'srulings made at the hearings and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in thiscasethe Board finds:The Employer is an Illinois nonprofit corporationwhose purpose is to serve the social welfare needs ofthe people of that State. Amongits services areresidential treating centers for children, services tothementally retarded,counselingservices for fami-liesand individualswith adjustment problems,services for the aging, services for alcoholics anddrug addicts, and the day carecenters inquestion inthiscase.The Employer has annual revenues ofabout $5.6 million and employs 600 persons.The Employer operates the four day carecenterswhich are involved in this proceeding. All of the 350children enrolled at thecenters reside inIllinois.Twoof the centers operate Head Start programs and theother two centers take care of children of workingfamilies,but both programs are educational andcustodial in nature. The children come from lowincome families and one of the purposes of theprogram is to provide an early childhood educationalexperience which will enable the children to competeas they leave the day care centers and go into thepublic school system. Only 9 children out of 350 payany fees.The day care programs are funded by the city ofChicago'sModel Cities-Chicago Committee onUrban Opportunity-Department of Children Serv-ices(hereinModel Cities). The essence of thearrangementbetween the Employer and ModelCities is that the Employer manages the program andModel Cities pays the bills. The funds originallycome from the Federal Government and the budgetfor the day care centers is approximately $550,000per year. About $5,000 a year is spent on itemspurchased directly from sources outside Illinois. TheEmployer as a whole, however, annually makespurchases of at least $148,000 from out-of-statevendors.Model Cities sets some operational standards fortheday care centers. It requires separate bankaccounts for the centers' money. The director of theEmployer prepares budgets which are submitted toModel Cities. At thesametime, the director submitsa work program detailinggoals,performance, andadministrativenecessities.Model Cities gives guid-ance in a booklet entitled "Standards for WorkProjectsDesign." It also approves the budgets,monitors the services, establishes detailed descrip-tions for each staff position, and demands monthlyreports from each center.The Petitioner introduced evidence as to the scopeof day care centers operating in the United States. In1970, there were 16,000 licensed day care centerswith an enrollment of 625,000 children. Approxi-mately half of the licensed centers were proprietary,and half were nonprofit. Enrollment capacity forthese centers quadrupled between 1960 and 1970.Some of the larger commercial centers operatemultistate.Many industrial and other types ofcompanies operate day care centers for their ownemployees. At an estimated cost of approximately$1,000 per child, total annual cost of operating daycarecentersin 1970 exceeded $625 million.The Employer contends that the Board does nothave jurisdiction because it is not engaged ininterstate commerce. Further, it asserts that it wouldbe inappropriate for the Board to exercise jurisdic-tion because of the close operationalnexusbetweenthe Employer and the city of Chicago. We find nomerit in these contentions.InYoung Work4 Inc.,216 NLRB No. 97, issuedtoday,we asserted jurisdiction over an employeroperating proprietary day care centers. InYoungWorldwe noted that the employer there put emphasison custodial care which included learning experi-encesfor young children. In the instant case theprograms are both custodial and educational innature. InYoung Worldwe stated that we were notprepared to establish a jurisdictional standard forday care centersas a class,but that we were satisfiedthat the employer there wasengagedin commerceand that it met every discretionary jurisdictionalstandard the Board has applied to date. Similarly, inthis case we have no doubt that the Employer isengaged in commerce,since itstotal annual revenuesare about $5.6 million and annual purchases fromout of Stateare at least$148,000.It isalso clear thatin this case the Employermeetsevery discretionary216 NLRB No. 96 LUTHERAN WELFARE SERVICES OF ILLINOIS519jurisdictional standard we have applied to date. Thefact that the Employer is a nonprofit organization isirrelevant as far as our exercise of jurisdiction isconcerned.'In support of its argument against the Boardasserting jurisdiction, the Employer refers toPennsyl-vaniaLabor Relations Board209 NLRB 152 (1974),2an Advisory Opinion, in which the Board advised theparties that it would not assert jurisdiction overnonprofit day care centers engaged- in providingpreschool minority children with educational train-ing which would enable them to compete with theirpeers when they entered public school. The Boardstated that in the exercise of its discretion it wouldrefuse to assert jurisdiction because the day carecenters inthat case were an adjunct of the localpublic school system and therefore essentially localin character.Pennsylvania Labor Relations Boardisthereforedistinguishable from the present caseinasmuch as the day care centers here involved arenot operated as an adjunct of the Chicago publicschool system and their purpose is to providecustodial care for children of working mothers, aswell aseducational training for the children.Accordingly, we find that the Employer is engagedin commerce within themeaningof the Act and thatitwill effectuate the policies of the Act to assertjurisdiction herein.The presentcasewastransferred to the Boardsolely to resolve the jurisdictionissue.The record isinadequate to enable the Board to define theappropriate unit. Accordingly, we shall remand thecaseto theRegionalDirector for further processingin accordance with this Decision.ORDERIt is hereby ordered that the case be, and it herebyis, remanded to the Regional Director for Region 13for further processing.MEMBER KENNEDY,dissenting:Idisagree with the decision of my colleagues toassert jurisdiction over this Employer. InPennsylva-nia Labor Relations Board,209 NLRB No. 33 (hereinPLRB),Members Jenkins and Penello joined Chair-man Miller in declining to assert jurisdiction overnonprofit day care centers for minority childrenintended to prepare them for competing with theirpeers in the local public school system. The Boarddecided that the operation of such centers wasessentially local and that in the exercise of itsdiscretion it should decline to assert jurisdiction overthem. I believe thatPLRBis indistinguishable fromthepresent case and that, although I did notparticipate inPLRB,it furnishes sound precedent fordismissingthe present petition.The facts in the twocases arevirtually identical.Thus, in both cases the employer is a nonprofitcorporation.Although inPLRB,the program wasnot a custodial program but an educational one; and,in this case, the centers are custodial as well aseducational, I find the distinction between custodialand educational to be artificial. So-called "custodial"programs inherently have some educational aspects(the children are kept busy 'with drawings, playingwith educational toys, etc.). So-called "educational"programs are also necessarily custodial since theyinvolve care of the children.InPLRB,the children came from minority groups.InLutheranthe children come from low incomefamilies,but two-thirds of the children also comefrom minority groups. In both cases the objective ofthe program is for children to be able to competewhen they reach the public schools, and also in bothcases theprogramsoffer somehealth and socialservicesto the children and their families. Finally, inbothcases allfunds come from either Federal orstategovernments.Inmy view, the Board correctly determined inPLRBthat day care centers are essentially local incharacter and that the Board should exercise itssound discretion in not extending its jurisdiction tocover such local operations. Accordingly, I woulddismissthe petition herein.iDrexel Home,Inc.,182 NLRB 1045 (1970).case is not to be taken as agreement with the Advisory Opinion rendered2Acting Chairman Fanning did not participate inPennsylvania Labortherein.Relations Boardand his participation in this Decision distinguishing that